Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: 

The prior art does not fairly teach or suggest the exact arrangement as claimed in independent claim 1 of the instant application. The examiner can find no motivation to combine or modify the references which would not require the use of impermissible hindsight to define a fully functioning apparatus as claimed in the instant application.

Kleefeldt et al. (US 4,135,377) shows: Kleefeldt et al. discloses A drive arrangement for motorized adjustment of an actuating element (8; Kleefeldt et al.)  , rotatably mounted inside a motor vehicle door latch housing with 
a motor (2; Kleefeldt et al.) and 
a spindle drive (4, 6; Kleefeldt et al.) connected to the motor, said drive comprising a spindle (4; Kleefeldt et al.) and a spindle nut (6; Kleefeldt et al.)  mounted thereon, with the spindle being coaxially driven by a driven shaft (3; Kleefeldt et al.) of the motor and in which the spindle nut acts on the actuating element in order to rotate it by at least one interposed coupling element, and wherein the spindle nut and the coupling element form a single unit. 


Kleefeldt et al fails to show: at least one coupling element interposed between the actuatinq element and the spindle nut for rotatinq the actuatinq element, wherein the spindle nut and the coupling element are integrally formed as a single-piece part.  
 
Topfer et al. (US 10,508,478) shows: guide interacts with at least one counter guide in the motor vehicle door latch housing for the purpose of acting as displacement protection for an actuating element.

While all the individual structural elements may be found in references of record, there is no motivation to make the combination required in the exact configuration as currently claimed therefore the reference combination does not teach or fairly suggest the claimed invention.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS L NEUBAUER whose telephone number is (571)272-4864.  The examiner can normally be reached on 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kristina Fulton can be reached on 571.272.7376.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/T.L.N./Examiner, Art Unit 3675                                                                                                                                                                                                        
/KRISTINA R FULTON/Supervisory Patent Examiner, Art Unit 3675